Case 1:20-cv-09856 Document3 Filed 11/23/20 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

MONIQUE KATZ __ — )
Plaintiff )
V. ) Case No. 20CV9856
EQUINOX HOLDINGS, INC. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

_ Plaintiff, MONIQUE KATZ A _ :
Date: _ 11/23/2020 /| L :

forney’s signature

 

   

ALEXANDER M. WHITE - AW9999

Printed name and bar number

Valli Kane & Vagnini LLP
600 Old Country Road - Suite 519
Garden City, NY 11530

 

 

Address

awhite@vkvilawyers.com |

E-mail address

(516) 203-7180

Telephone number

 

FAX number
